358 F.2d 294
COLUMBUS AND GREENVILLE RAILWAY COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 22227.
United States Court of Appeals Fifth Circuit.
March 24, 1966.

Carl F. Bauersfeld, Robert Ash, Washington, D. C., for petitioner, Ash, Bauersfeld & Burton, Washington, D. C., of counsel.
Louis F. Oberdorfer, Asst. Atty. Gen., Robert A. Bernstein, Lee A. Jackson, Melva M. Graney, Attys., Dept. of Justice, Washington, D. C., Mitchell Rogovin, Chief Counsel, Aaron D. Trub, Atty., IRS, Washington, D. C., for respondent.
Before RIVES and THORNBERRY, Circuit Judges, and GARZA, District Judge.
PER CURIAM:


1
This case is before this Court on petition for review of the decision of the Tax Court which is reported in 42 T.C. 834. Reference is made to that opinion for exposition of the facts of this case and for the complete findings of the Tax Court.


2
The Tax Court found "the cost of the property to petitioner and petitioner's actual outlay for the property did not include any part of the $2,038,335.80 here in controversy." 42 T.C. 834.


3
We believe this finding is dispositive of the case, and since it is not "clearly erroneous," we must affirm the Tax Court under the doctrine of Commissioner of Internal Revenue v. Duberstein, 1960, 363 U.S. 278, 290-291, 80 S. Ct. 1190, 4 L. Ed. 2d 1218.


4
Affirmed.